Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 05/18/22. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes “US 8,332, 286 B1” (Lopes) in view of Morkel et al. “US 10,866,865 B1” (Morkel).
Regarding Claim 1:  A method comprising:
receiving, by a computing device, a plurality of journal entries from a plurality of transactional systems (at least see Lopes Abstract; Fig. 3; 5:1-21);
determining, by the computing device, association scores for a plurality of pairs of journal entries selected from the plurality of journal entries (at least see Lopes Figs. 4-5); 
 (at least see Lopes Figs. 13-14; 1:20-67);
recommending, by the computing device, actions to apply to at least one journal entry of the plurality of journal entries to minimize a number of nodes not connected by the plurality of edges in the reconciliation graph (at least see Lopes Figs. 4--7);
receiving, by the computing device, feedback regarding the recommended actions to apply to the at least one journal entry (at least see Lopes Fig. 5); and
updating, by the computing device, the reconciliation graph based on the feedback that minimizes the number of nodes not connected by the plurality of edges in the reconciliation graph (at least see Lopes Abstract; Figs. 4-7;).
Lopes discloses the claimed invention but fails to explicitly disclose generating, by the computing device, a reconciliation graph including a plurality of nodes representing the plurality of journal entries and a plurality of edges based on the determined association scores. However Morkel disclose this (at least see Morkel Abstract; Fig.8; 8:10-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Morkel’s teachings in Lopes’s  enabled, for the advantage of easier to link journal entries and more accurate transactions. 
Regarding Claim 2:  The method according to claim 1, wherein the association score indicates a probability that the journal entries in the pair of journal entries are associated with a same transaction (at least see Lopes 3:31-50). 
Regarding Claim 3:  The method according to claim 1, wherein the determining the association score comprises using cognitive computing techniques to analyze descriptions of the journal entries compare amounts, dates, and information regarding account type of the journal entries in the pair of journal entries; and assign a probability that the journal entries in the pair of journal entries are associated in the pair of journal entries (at least see Lopes 8:1-36).
Regarding Claim 4:  The method according to claim 1, wherein the edges are created between nodes representing journal entries having association scores exceeding a predetermined threshold (at least see Lopes 5:7-21).
Regarding Claim 5:  The method according to claim 1, wherein the actions to apply to the at least one journal entry comprise changes to data in the at least one journal entry to allow an edge to be created between the at least one journal entry and another journal entry of the plurality of journal entries (at least see Lopes Abstract).
Regarding Claim 6:   The method according to claim 5, further comprising re-determining, by the computing device, the association score for pairs of journal entries including the at least one journal entry with the changed data (at least see Lopes 8:43-55).
Regarding Claim 7:  The method according to claim 1, further comprising optimizing, by the computing device, the reconciliation graph by applying binary values to the plurality of edges to minimize unexplained variance between the plurality of journal entries (at least see Lopes 7:47-67).
Regarding Claims 8-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-7.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATEH M OBAID/Primary Examiner, Art Unit 3627